Citation Nr: 0315480	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September to 
December 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When the veteran's case was before the Board in June 2001, an 
increased rating for status post left medial and lateral 
meniscectomies was denied and the issue of an increased 
rating for degenerative arthritis of the left knee was 
remanded for additional development.  The case was returned 
to the Board in January 2003, and subsequently remanded to 
afford the veteran a videoconference hearing before the 
Board.  The record reflects that the veteran failed to 
report, without explanation, for a videoconference hearing 
scheduled in May 2003.  He has not requested that the hearing 
be rescheduled.  The case was returned to the Board in June 
2003 for further appellate consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's arthritis of the left knee is manifested by 
limitation of motion, which does not more nearly approximate 
limitation of flexion to 30 degrees than limitation of 
flexion to 15 degrees, and does not more nearly approximate 
limitation of extension to 15 degrees than limitation of 
extension to 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
arthritis of the left knee have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that service connection was 
granted for left knee disability, status post medial 
meniscectomy, in September 1981.  

In October 1997 the veteran requested that his left knee 
disability be reevaluated.  He submitted October 1997 records 
from the Bright McConnell, M.D. which indicate that the 
veteran was experiencing problems with both knees.  Dr. 
McConnell indicated that the veteran had increasing medial 
degenerative disease of the left knee.  

Service connection for degenerative arthritis of the left 
knee, with an evaluation of 10 percent, was granted in 
November 1997.  The November 1997 rating decision also 
continued a 30 percent evaluation for the veteran's status 
post left medial and lateral meniscectomy.

VA X-rays taken in February 1998 demonstrated two-compartment 
osteoarthritic changes in the left knee involving the 
patellofemoral joint and the medial compartment of the 
femorotibial joint.  

A March 1998 progress note from Dr. McConnell indicates that 
the veteran suffered from chronic anterior cruciate ligament 
instability with significant degenerative changes.  In July 
1998 Dr. McConnell noted that the veteran had progressive 
degenerative changes of his left knee secondary to his 
meniscectomy and anterior cruciate instability.  Flexion of 
the veteran's left knee was noted to be to 90 degrees.

A VA orthopedic examination was conducted in October 1998.  
The veteran complained of constant pain in his left knee, 
worse with activity.  He denied any alleviating factors.  On 
range of motion testing, the veteran's left knee lacked 40 
degrees to complete flexion.  The examiner noted, however, 
that the veteran resisted flexion of his knee even though he 
was repeatedly counseled not to extend his knee during 
passive flexion.  Sensation was intact to pinprick and light 
touch over the lower extremity dermatomes.  Muscle strength 
of the lower extremity was 5/5 in all joints, and deep tendon 
reflexes were present and equal.  The patella apprehension 
test was positive on the left, and the Apley grinding test 
was negative.  When the veteran was in a prone position on 
his stomach, the examiner was able to flex the veteran's knee 
to the normal range of flexion.  There was no evidence of 
anteroposterior or medial lateral instability.  There was no 
edema or erythema.  There was pain on palpation of the medial 
and lateral compartments of the left knee.  Gait appeared to 
be mildly antalgic without a limp and with the use of a 
straight cane during ambulation.  The diagnosis was pain in 
the left knee with some inconsistency between the subjective 
and objective findings.  The examiner again noted that the 
veteran resisted passive flexion with extension in the supine 
position, but that full flexion was achieved while the 
veteran was in the prone position.  He noted that X-rays 
demonstrated post-traumatic osteoarthritis of the left knee.

A September 2001 progress note from Dr. McConnell indicates 
that the veteran complained of increasing bilateral knee 
pain.  He noted that the veteran's clinical examination was 
basically unchanged.  Dr. McConnell indicated that the 
veteran suffered from significant tricompartmental 
osteoarthritis of the left knee and most likely would require 
arthroplasty.  A February 2002 treatment note indicates 
significant tricompartmental osteoarthritis of the left knee.  
Dr. McConnell indicated that the veteran had lower extremity 
impairments.

The veteran was afforded an additional VA examination in 
August 2002.  He reported stiffness, swelling, easy 
fatigability and lack of endurance.  Range of motion testing 
revealed extension to five degrees and flexion to 118 
degrees.  On manual muscle testing, the veteran demonstrated 
approximately one half grade give away weakness when testing 
the quadriceps and hamstrings.  There was no fatigability or 
incoordination, and the examiner indicated that it was not 
feasible to determine whether the veteran experienced 
additional loss of range of motion during periods of excess 
fatigability or weakened movement.  The examiner opined that 
the veteran's left knee pain could significantly limit his 
functional ability during flare-ups or with repeated use, but 
reiterated that portraying the loss in terms of degrees of 
additional loss of range of motion was not feasible.  There 
was no ankylosis.  The diagnoses were left knee 
reconstruction and secondary antalgic gait and limited range 
of motion with deficits in both flexion and extension.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, a January 2002 letter from the RO to 
the veteran, and the Board's June 2001 remand of the issue, 
the veteran has been informed of the requirements for the 
benefit sought on appeal, the evidence and information needed 
to substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, and the evidence that the RO has 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Private treatment records have been 
obtained, and appropriate VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the veteran's claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The demonstrated ranges of knee motions recorded during the 
examinations performed during the period of this claim do not 
justify a compensable rating under Diagnostic Code 5260 or 
5261.  There is no objective evidence of functional loss due 
to incoordination or excess fatigability.  The veteran does 
have functional impairment due to pain and some increase in 
functional impairment probably occurs on repeated use and 
during flare ups.  Never the less, in view of the veteran's 
demonstrated range of motion, there is no reasonable basis 
for concluding that the functional impairment from the 
arthritis more nearly approximates the criteria for 20 
percent rating than the criteria for a 10 percent rating.  

With respect to the other potentially applicable diagnostic 
codes, the Board notes that there is no more appropriate code 
for rating arthritis.  The veteran has other functional 
impairment that has already been separately rated as 30 
percent disabling and the propriety of that 30 percent rating 
is not currently before the Board.  

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim of 
entitlement to an increased rating for arthritis of the left 
knee.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for arthritis of the left 
knee is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

